Citation Nr: 1757443	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left foot disorder.

2. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. Jurisdiction has since been transferred to the Newark, New Jersey RO. 

In May 2017, the Board reopened the Veteran's claim for entitlement to service connection for a left foot disorder. In addition, the Board remanded the issues of entitlement to service connection for a left foot disorder and entitlement to service connection for a left ankle disorder, for further development, to include obtaining updated VA treatment records and scheduling the Veteran for VA examinations.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, a left foot disorder is etiologically related to his period of active service.

2. The preponderance of the evidence is against finding that the Veteran's left ankle disorder is related to or resulted from his military service. 








CONCLUSIONS OF LAW

1. The criteria have been met to establish service connection for a left foot disorder. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria have not been met to establish service connection for a left ankle disorder. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative have asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

In May 2017, the Veteran was provided VA examinations regarding his claims of service connection; as discussed in greater detail below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

This case was most recently remanded in May 2017. The Board finds that all remand instructions pertaining to the issues decided below have been adequately completed. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

II. Laws and Regulations 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Service Connection Left Foot

With regard to a current disability, the Veteran was diagnosed with flat foot (pes planus) and degenerative arthritis. See May 2017 VA Examination. 

With regard to an in-service injury, a review of the Veteran's service treatment records reveal that in a January 1955 outpatient note, the Veteran had trauma to his left foot and ankle. However, in a January 1955 radiographic report, the examiner noted that the Veteran's left foot and ankle had no bone or joint abnormality demonstrated. The Veteran's service treatment records also note that in April 1956, the Veteran experienced big toe and foot pain due to a heavy desk dropping over his foot while moving out of his building.

With regard to the third element of service connection, a nexus between the Veteran's in-service injury and his current pes planus and degenerative arthritis, the evidence of record is in relative equipoise as to whether the Veteran's left foot condition had its onset in service.

The claim's file shows that the Veteran originally filed a service connection claim for his left foot in November 1957, in regards to an in-service foot injury. 

The claim's file contains an orthopedic report dated December 1957 in which the Veteran expressed that he sustained an injury to his left heel in 1954 and experiences occasional pain. Dr. G.F.D. diagnosed the Veteran with normal feet and normal left ankle and heel. 

A review of the Veteran's VA medical records shows that in February 2013, the Veteran reported bilateral foot pain for many years that began after an in-service injury.

The Veteran was afforded a left foot VA examination in May 2017. The examiner opined that the Veteran's left foot disorder is less likely than not incurred in or caused by the claimed in-service injury or event. The examiner stated that the Veteran has painful pes planus on the left and that there is no report of pes planus during service or on his exit examination. The examiner further stated that there is no report of a left foot injury during service. In addition, the examiner expressed that the Veteran has some diffuse pain in the bilateral feet due to edema which is not related to military service.

The Board finds that the May 2017 VA examiner's opinion is of no probative value as it is based on inaccurate facts with regard to his statement expressing that there was no report of a left foot injury during service. The Court has found that a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461(1993). The Board cannot rely on an opinion that is not factually grounded.

As the Veteran has a diagnosis of arthritis, service connection could be granted based on continuity of symptomatology. 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336. In this case, the Veteran has reported that he has experienced left foot pain since 1957, the date that he initially applied for service connection for his left foot. The Veteran is competent to report pain. See Layno v. Brown, 6 Vet. App. 465 (1994). 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a left foot disorder is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Service Connection for Left Ankle 

With regard to a current disability, the Veteran was diagnosed with lateral collateral ligament sprain (chronic/recurrent). See May 2017 VA Examination.

With regard to an in-service injury, a review of the Veteran's service treatment records reveals that in a January 1955 outpatient note, the Veteran had trauma to his left foot and ankle. However, in a January 1955 radiographic report, the examiner noted that the Veteran's left foot and ankle had no bone or joint abnormality demonstrated. 

With regard to the third element of service connection, a nexus between the Veteran's in-service injury and his current collateral ligament sprain (chronic/recurrent), the Board finds that the preponderance of the evidence is against the claim.

The claim's file contains an orthopedic report dated December 1957 in which the Veteran expressed that he sustained an injury to his left heel in 1954 and experiences occasional pain. Dr. G.F.D. diagnosed the Veteran with normal feet and normal left ankle and heel. 

A radiographic report dated December 1957 notes a history of injury to the left ankle. Dr. R.P. reported that the left ankle had no significant pathologic change demonstrated in bone or joint structure. 

A review of the Veteran's VA medical records shows that in February 2013, the Veteran reported bilateral foot pain for many years that began after an in-service injury.

The Veteran was also afforded a left ankle VA examination in May 2017. The examiner opined that the Veteran's left ankle condition is less likely than not incurred in or caused by the claimed in service injury or event. The examiner stated that the Veteran has tenderness diffusely around the bilateral ankles and shins likely related to edema which appears to be responsible for most of his pain. 

The examiner noted that the Veteran had left ankle trauma during service, however, the examiner noted that the Veteran's exit examination and orthopedic report did not show any left ankle pathology at the time. The examiner stated that if the Veteran had an injury during service that was severe enough to cause pain 60 years later, the Veteran's exams at the time would show some abnormality.  

The Board finds that the May 2017 VA examiner's opinion to be highly persuasive to this issue.. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the May 2017 VA examiner's conclusion is shown to have been based upon a review of the Veteran's claims file; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record. Furthermore, the conclusions are consistent with the evidence of record, including the Veteran's 1957 orthopedic report showing that the Veteran did not show any left ankle pathology at the time. Although as noted above, this opinion was of no probative value as to the foot based on the examiner's use of incorrect facts, as to this separate issue the examiner did rely on accurate facts, and thus, the Board finds the opinion probative as to this issue.

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. In this case, the opinion provided by the VA examiner in May 2017, provides a discussion of the Veteran's contentions, the objective medical history of his left ankle, and thorough rationales that have sound reasoning and conclusions.

Notably, no favorable opinions in support of the claim have been submitted or added to the record. Thus, the May 2017 VA examiner's unfavorable opinion remains the only probative nexus evidence of record.

Consideration has also been given to the Veteran's personal assertions that his left ankle disorder is related to events in service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his left ankle pain, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). While the Veteran is competent to report symptoms of pain, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his left ankle symptoms of little probative value.  Further, the Board notes that neither the Veteran nor the medical evidence raises the issue of secondary service connection and thus this theory is not raised by the record and will not be further addressed.  See 38 C.F.R. § 3.310.

In light of the foregoing, a preponderance of the evidence is against the claim. As the evidence is not in equipoise, the Veteran is not afforded the benefit-of-the-doubt. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994). Thus, the claim for service connection is denied.


ORDER

Entitlement to service connection for a left foot disorder is granted.

Entitlement to service connection for a left ankle disorder is denied. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


